Opinion Per Curiam. This writ of error is prosecuted in hopes of reversing an insignificant judgment of $10, recovered by defendant in error against plaintiff in error for causing a nuisance near the residence of the defendant in error. The nuisance complained of was the setting of a grain threshing machine within 200 feet of the plaintiff’s dwelling and the threshing of grain there a whole day, whereby dust, chaff and smoke were blown into his house, to the annoyance of his family and the injury of his furniture. The plaintiff showed a clear right to recover, and the most serious error appearing in the record was suffered by him, and that is the trivial amount of damages allowed by the jury. Judgment affirmed.